Exhibit 10.5

GUARANTY AGREEMENT

This Guaranty Agreement dated as of April 27, 2016 (as amended, supplemented,
amended and restated or otherwise modified from time to time, this “Guaranty”)
is executed by each of the undersigned (individually a “Guarantor” and
collectively, the “Guarantors”), in favor of Wells Fargo Bank, National
Association, as Administrative Agent (as defined below) for the ratable benefit
of the Secured Parties (as defined in the Credit Agreement).

INTRODUCTION

A. This Guaranty is given in connection with that certain Credit Agreement dated
as of January 29, 2010 (as the same may be amended, restated, supplement or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the lenders party thereto (the “Lenders”), and Wells Fargo Bank,
National Association, as administrative agent (the “Administrative Agent”),
Swing Line Lender and as Issuing Lender for the Lenders.

B. Each Guarantor, other than the Borrower, is a Material Domestic Subsidiary
(as defined in the Credit Agreement) of the Borrower and the transactions
contemplated by the Credit Agreement and the other Credit Documents (as defined
in the Credit Agreement), are (i) in furtherance of such Guarantor’s corporate
purposes, (ii) necessary or convenient to the conduct, promotion or attainment
of such Guarantor’s business, and (iii) for such Guarantor’s direct or indirect
benefit.

C. Each Guarantor is executing and delivering this Guaranty (i) to induce the
Lenders to provide and to continue to provide Advances under the Credit
Agreement, (ii) to induce the Issuing Lender to provide and to continue to
provide Letters of Credit under the Credit Agreement, (iii) to induce the
Secured Swap providers to enter into Hedging Arrangements with the Credit
Parties, (iv) to induce the Banking Services Providers to provide Banking
Services to the Credit Parties and (v) intending it to be a legal, valid,
binding, enforceable and continuing obligation of such Guarantor.

NOW, THEREFORE, in consideration of the premises, each Guarantor hereby agrees
as follows:

Section 1. Definitions. All capitalized terms not otherwise defined in this
Guaranty that are defined in the Credit Agreement shall have the meanings
assigned to such terms by the Credit Agreement.

Section 2. Guaranty.

(a) Each Guarantor hereby absolutely, unconditionally and irrevocably guarantees
the punctual payment and performance, when due, whether at stated maturity, by
acceleration or otherwise, of all Secured Obligations (including all
Obligations, Banking Service Obligations and Secured Swap Obligations (other
than Excluded Swap Obligations)), whether absolute or contingent and whether for
principal, interest (including, without limitation, interest that but for the
existence of a bankruptcy, reorganization or similar proceeding would accrue),
fees, amounts owing in respect of Letter of Credit Obligations, amounts required
to be provided as collateral, indemnities, expenses or otherwise (collectively,
the “Guaranteed Obligations”).

 

Guaranty Agreement

Page 1 of 14



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, each Guarantor’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by the Borrower or any Material Domestic Subsidiary of the
Borrower to the Administrative Agent, the Issuing Lender, the Swing Line Lender
or any Lender under the Credit Documents and by the Borrower or any Material
Domestic Subsidiary of the Borrower to the Secured Swap Provider or any Banking
Services Provider but for the fact that they are unenforceable or not allowable
due to insolvency or the existence of a bankruptcy, reorganization or similar
proceeding involving the Borrower or any Material Domestic Subsidiary of the
Borrower.

(b) In order to provide for just and equitable contribution among the
Guarantors, the Guarantors agree that in the event a payment shall be made on
any date under this Guaranty by any Guarantor (the “Funding Guarantor”), each
other Guarantor (each a “Contributing Guarantor”) shall indemnify the Funding
Guarantor in an amount equal to the amount of such payment, in each case
multiplied by a fraction the numerator of which shall be the net worth of the
Contributing Guarantor as of such date and the denominator of which shall be the
aggregate net worth of all the Contributing Guarantors together with the net
worth of the Funding Guarantor as of such date. Any Contributing Guarantor
making any payment to a Funding Guarantor pursuant to this Section 2(b) shall be
subrogated to the rights of such Funding Guarantor to the extent of such
payment.

(c) Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under this Guaranty in respect of Secured Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 2 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 2, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until the Termination Date (as defined in the Security
Agreement). Each Qualified ECP Guarantor intends that this Section 2 constitute,
and this Section 2 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(d) Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor under this Guaranty on any date shall be limited
to a maximum aggregate amount equal to the largest amount that would not, on
such date, render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the United States Bankruptcy Code
(11 U.S.C. §§ 101 et seq) or any applicable provisions of comparable laws
relating to bankruptcy, insolvency, or reorganization, or relief of debtors
(collectively, the “Fraudulent Transfer Laws”), but only to the extent that any
Fraudulent Transfer Law has been found in a final non-appealable judgment of a
court of competent jurisdiction to be applicable to such obligations as of such
date, in each case:

(i) after giving effect to all liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws, but
specifically excluding:

(A) any liabilities of such Guarantor in respect of intercompany indebtedness to
the Borrower or other affiliates of the Borrower to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder;

 

Guaranty Agreement

Page 2 of 14



--------------------------------------------------------------------------------

(B) any liabilities of such Guarantor under this Guaranty; and

(C) any liabilities of such Guarantor under each of its other guarantees of and
joint and several co-borrowings of Debt, in each case entered into on the date
this Guaranty becomes effective, which contain a limitation as to maximum amount
substantially similar to that set forth in this Section 2(d) (each such other
guarantee and joint and several co-borrowing entered into on the date this
Guaranty becomes effective, a “Competing Guaranty”) to the extent such
Guarantor’s liabilities under such Competing Guaranty exceed an amount equal to
(1) the aggregate principal amount of such Guarantor’s obligations under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section 2(d)),
multiplied by (2) a fraction (i) the numerator of which is the aggregate
principal amount of such Guarantor’s obligations under such Competing Guaranty
(notwithstanding the operation of that limitation contained in such Competing
Guaranty that is substantially similar to this Section 2(d)), and (ii) the
denominator of which is the sum of (x) the aggregate principal amount of the
obligations of such Guarantor under all other Competing Guaranties
(notwithstanding the operation of those limitations contained in such other
Competing Guaranties that are substantially similar to this Section 2(d)),
(y) the aggregate principal amount of the obligations of such Guarantor under
this Guaranty (notwithstanding the operation of this Section 2(d)), and (z) the
aggregate principal amount of the obligations of such Guarantor under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section 2(d));
and

(ii) after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement (including
any such right of contribution under Section 2(b)).

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Credit
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent, the Issuing Lender, the Swing Line Lender, any Lender, any
Secured Swap Provider or any Banking Services Provider with respect thereto but
subject to Section 2(d) above. The obligations of each Guarantor under this
Guaranty are independent of the Guaranteed Obligations or any other obligations
of any other Person under the Credit Documents or in connection with any Hedging
Arrangement or any Banking Services, and a separate action or actions may be
brought and prosecuted against a Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against the Borrower, any

 

Guaranty Agreement

Page 3 of 14



--------------------------------------------------------------------------------

other Guarantor or any other Person or whether the Borrower, any other Guarantor
or any other Person is joined in any such action or actions. The liability of
each Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defenses it may now or hereafter have in any way relating to, any or all of the
following:

(a) any lack of validity or enforceability of any Credit Document or any
agreement or instrument relating thereto or any part of the Guaranteed
Obligations being irrecoverable;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Person under the Credit Documents or any agreement or instrument relating to
Hedging Arrangements with a Secured Swap Provider or Banking Services with a
Banking Services Provider, or any other amendment or waiver of or any consent to
departure from any Credit Document or any agreement or instrument relating to
Hedging Arrangements with a Secured Swap Provider or Banking Services with a
Banking Services Provider, including, without limitation, any increase in the
Guaranteed Obligations resulting from the extension of additional credit to the
Borrower or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other obligations
of any other Person under the Credit Documents or any other assets of the
Borrower or any Guarantor;

(e) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any Guarantor;

(f) any failure of any Lender, the Administrative Agent, the Issuing Lender, the
Swing Line Lender or any other Secured Party to disclose to the Borrower or any
Guarantor any information relating to the business, condition (financial or
otherwise), operations, properties or prospects of any Person now or in the
future known to the Administrative Agent, the Issuing Lender, the Swing Line
Lender, any Lender or any other Secured Party (and each Guarantor hereby
irrevocably waives any duty on the part of any Secured Party to disclose such
information);

(g) any signature of any officer of the Borrower or any Guarantor being
mechanically reproduced in facsimile or otherwise; or

(h) any other circumstance or any existence of or reliance on any representation
by any Secured Party that might otherwise constitute a defense available to, or
a discharge of, the Borrower, any Guarantor or any other guarantor, surety or
other Person.

 

Guaranty Agreement

Page 4 of 14



--------------------------------------------------------------------------------

Section 4. Continuation and Reinstatement, Etc. Each Guarantor agrees that, to
the extent that payments of any of the Guaranteed Obligations are made, or any
Secured Party receives any proceeds of collateral, and such payments or proceeds
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, or otherwise required to be repaid, then to the extent
of such repayment the Guaranteed Obligations shall be reinstated and continued
in full force and effect as of the date such initial payment or collection of
proceeds occurred. EACH GUARANTOR SHALL DEFEND AND INDEMNIFY EACH SECURED PARTY
FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE UNDER THIS
SECTION 4 (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF
ANY SUCH ACTION OR SUIT, INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR
EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED SECURED PARTY’S OWN NEGLIGENCE
BUT EXCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED FROM SUCH INDEMNIFIED SECURED PARTY’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT; PROVIDED, HOWEVER, THAT IT IS THE INTENTION OF THE PARTIES
HERETO THAT EACH INDEMNIFIED SECURED PARTY BE INDEMNIFIED IN THE CASE OF ITS OWN
NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE
IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL.

Section 5. Waivers and Acknowledgments.

(a) Each Guarantor hereby waives promptness, diligence, presentment, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Secured Party
protect, secure, perfect or insure any Lien or any property or exhaust any right
or take any action against the Borrower or any other Person or any collateral.

(b) Each Guarantor hereby irrevocably waives any right to revoke this Guaranty,
and acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

(c) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from (i) the financing arrangements involving the Borrower or
any Guarantor contemplated by the Credit Documents, (ii) the Hedging
Arrangements with a Secured Swap Provider and (iii) the Banking Services
provided to any Guarantor by a Banking Services Provider, and that the waivers
set forth in this Guaranty are knowingly made in contemplation of such benefits.

Section 6. Subrogation and Subordination.

(a) No Guarantor will exercise any rights that it may now have or hereafter
acquire against the Borrower or any other Person to the extent that such rights
arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Guaranty or any other Credit Document,
including, without limitation, any right of subrogation,

 

Guaranty Agreement

Page 5 of 14



--------------------------------------------------------------------------------

reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower or
any other Person, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from the Borrower or any other Person, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
the Termination Date (as defined in the Security Agreement). If any amount shall
be paid to a Guarantor in violation of the preceding sentence at any time prior
to or on the Termination Date (as defined in the Security Agreement), such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent to be credited and applied to the
Guaranteed Obligations and any and all other amounts payable by the Guarantors
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Credit Documents.

(b) Each Guarantor agrees that, until after the Termination Date (as defined in
the Security Agreement), all Subordinated Guarantor Obligations (as hereinafter
defined) are and shall be subordinate and inferior in rank, preference and
priority to all obligations of such Guarantor in respect of the Guaranteed
Obligations hereunder, and such Guarantor shall, if requested by the
Administrative Agent, execute a subordination agreement reasonably satisfactory
to the Administrative Agent to more fully set out the terms of such
subordination. Each Guarantor agrees that none of the Subordinated Guarantor
Obligations shall be secured by a lien or security interest on any assets of
such Guarantor or any ownership interests in any Subsidiary of such Guarantor.
“Subordinated Guarantor Obligations” means any and all obligations and
liabilities of a Guarantor owing to the Borrower or any other Guarantor, direct
or contingent, due or to become due, now existing or hereafter arising,
including, without limitation, all future advances, with interest, attorneys’
fees, expenses of collection and costs.

Section 7. Representations and Warranties. Each Guarantor hereby represents and
warrants as follows:

(a) There are no conditions precedent to the effectiveness of this Guaranty.
Such Guarantor benefits from executing this Guaranty.

(b) Such Guarantor has, independently and without reliance upon the
Administrative Agent or any Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Guaranty, and such Guarantor has established adequate means of
obtaining from the Borrower and each other relevant Person on a continuing basis
information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business, financial condition, operations and
properties of the Borrower and each other relevant Person.

(c) The obligations of such Guarantor under this Guaranty are the valid, binding
and legally enforceable obligations of such Guarantor, (except as limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws at the time in effect affecting the rights of creditors generally and
(ii) general principles of equity whether applied by a court of law or equity),
and the execution and delivery of this Guaranty by such Guarantor has been duly
and validly authorized in all respects by all requisite corporate, limited
liability company or partnership actions on the part of such Guarantor, and the
Person who is executing and delivering this Guaranty on behalf of such Guarantor
has full power, authority and legal right to so do, and to observe and perform
all of the terms and conditions of this Guaranty on such Guarantor’s part to be
observed or performed.

 

Guaranty Agreement

Page 6 of 14



--------------------------------------------------------------------------------

Section 8. Right of Set-Off. Upon the occurrence and during the continuance of
any Event of Default, any Lender or the Administrative Agent, the Issuing
Lender, the Swing Line Lender and any other Secured Party is hereby authorized
at any time, to the fullest extent permitted by law, to set-off and apply any
deposits (general or special, time or demand, provisional or final) and other
indebtedness owing by such Secured Party to the account of each Guarantor
against any and all of the obligations of the Guarantors under this Guaranty,
irrespective of whether or not such Secured Party shall have made any demand
under this Guaranty and although such obligations may be contingent and
unmatured. Such Secured Party shall promptly notify the affected Guarantor after
any such set-off and application is made, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Secured Parties under this Section 8 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which any
Secured Party may have.

Section 9. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty and no consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by the
affected Guarantor and the Administrative Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

Section 10. Notices, Etc. All notices and other communications provided for
hereunder shall be sent in the manner provided for in Section 9.9 of the Credit
Agreement, in writing and hand delivered with written receipt, telecopied, sent
by facsimile, sent by a nationally recognized overnight courier, or sent by
certified mail, return receipt requested, if to a Guarantor, at its address for
notices specified in Schedule II to the Security Agreement, and if to the
Administrative Agent, the Issuing Lender or any Lender, at its address specified
in or pursuant to the Credit Agreement. All such notices and communications
shall be effective when delivered.

Section 11. No Waiver: Remedies. No failure on the part of the Administrative
Agent or any other Secured Party to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

Section 12. Continuing Guaranty: Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the Termination Date (as defined in the Security Agreement), (b) be
binding upon each Guarantor and its successors and assigns, (c) inure to the
benefit of and be enforceable by the Administrative Agent, each Lender, the
Issuing Lender, and the Swing Line Lender and their respective successors, and,
in the case of transfers and assignments made in accordance with the Credit
Agreement, transferees and assigns, (d) inure to the benefit of and be
enforceable by a Secured Swap Provider and each of its successors, transferees
and assigns to the extent such

 

Guaranty Agreement

Page 7 of 14



--------------------------------------------------------------------------------

successor, transferee or assign was a Lender or an Affiliate of a Lender on the
Amendment No. 4 Effective Date, and (e) inure to the benefit of and be
enforceable by a Banking Services Provider and each of its successors,
transferees and assigns to the extent such successor, transferee or assign was a
Lender or an Affiliate of a Lender on the Amendment No. 4 Effective Date.
Without limiting the generality of the foregoing clause (c), subject to
Section 9.7 of the Credit Agreement, any Lender may assign or otherwise transfer
all or any portion of its rights and obligations under the Credit Agreement
(including, without limitation, all or any portion of its Commitment, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject, however, in all
respects to the provisions of the Credit Agreement. Each Guarantor acknowledges
that upon any Person becoming a Lender, the Administrative Agent, the Issuing
Lender or the Swing Line Lender in accordance with the Credit Agreement, such
Person shall be entitled to the benefits hereof.

Section 13. Governing Law. This Guaranty shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas. Each Guarantor
hereby irrevocably submits to the jurisdiction of any Texas state or federal
court sitting in Houston, Texas in any action or proceeding arising out of or
relating to this Guaranty and the other Credit Documents, and each Guarantor
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such court. Each Guarantor hereby
irrevocably waives, to the fullest extent it may effectively do so, any right it
may have to the defense of an inconvenient forum to the maintenance of such
action or proceeding. Each Guarantor hereby agrees that service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to such Guarantor at its address set forth in the Credit Agreement or set forth
on the signature page of this Guaranty. Each Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Section shall affect the rights of any Secured
Party to serve legal process in any other manner permitted by the law or affect
the right of any Secured Party to bring any action or proceeding against any
Guarantor or its Property in the courts of any other jurisdiction.

Section 14. INDEMNIFICATION. EACH GUARANTOR HEREBY INDEMNIFIES AND HOLDS
HARMLESS THE ADMINISTRATIVE AGENT, EACH SECURED PARTY AND EACH OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS (THE “INDEMNITEES”) FROM
AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS, AND
EXPENSES OF ANY KIND OR NATURE WHATSOEVER TO WHICH ANY OF THEM MAY BECOME
SUBJECT RELATING TO OR ARISING OUT OF THIS GUARANTY, INCLUDING SUCH INDEMNITEE’S
OWN NEGLIGENCE, EXCEPT TO THE EXTENT SUCH CLAIMS, LOSSES OR LIABILITIES ARE
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Guaranty Agreement

Page 8 of 14



--------------------------------------------------------------------------------

Section 15. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, EACH CREDIT DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE ADMINISTRATIVE AGENT, ANY OTHER SECURED PARTY OR ANY OBLIGOR IN
CONNECTION THEREWITH. EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER
PROVISION OF EACH OTHER CREDIT DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT, EACH LENDER AND
ISSUING LENDER ENTERING INTO THE CREDIT DOCUMENTS.

Section 16. Additional Guarantors. Pursuant to Section 5.6 of the Credit
Agreement, certain Material Domestic Subsidiaries that were not in existence on
the Amendment No. 7 Effective Date are required to enter into this Guaranty as a
Guarantor upon becoming a Material Domestic Subsidiary. Upon execution and
delivery after the date hereof by the Administrative Agent and such Material
Domestic Subsidiary of an instrument in the form of Annex 1, such Material
Domestic Subsidiary shall become a Guarantor hereunder with the same force and
effect as if originally named as a Guarantor herein. The execution and delivery
of any instrument adding an additional Guarantor as a party to this Guaranty
shall not require the consent of any other Guarantor hereunder. The rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Guaranty.

Section 17. USA Patriot Act. Each Secured Party that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any other Secured Party) hereby notifies each Guarantor that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001))(the “Act”), it is required to obtain, verify and record
information that identifies such Guarantor, which information includes the name
and address of such Guarantor and other information that will allow such Secured
Party or the Administrative Agent, as applicable, to identify such Guarantor in
accordance with the Act. Following a request by any Secured Party, each
Guarantor shall promptly furnish all documentation and other information that
such Secured Party reasonably requests in order to comply with its ongoing
obligations under the applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

Section 18. ORAL AGREEMENTS. PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND
COMMERCE CODE, AN AGREEMENT IN WHICH THE AMOUNT INVOLVED IN AGREEMENT EXCEEDS
$50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND
SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN AGREEMENT, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
THIS

 

Guaranty Agreement

Page 9 of 14



--------------------------------------------------------------------------------

GUARANTY. THIS GUARANTY AND THE CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of this page intentionally left blank.]

 

Guaranty Agreement

Page 10 of 14



--------------------------------------------------------------------------------

Each Guarantor has caused this Guaranty to be duly executed as of the date first
above written.

 

GUARANTORS: CARBO CERAMICS INC. By:   /S/ ERNESTO BAUTISTA III

Name:   Ernesto Bautista III

Title:   Vice President and Chief Financial Officer

 

FALCON TECHNOLOGIES AND SERVICES, INC. By:   /S/ ERNESTO BAUTISTA III

Name:   Ernesto Bautista III

Title:   Vice President and Chief Financial Officer

 

STRATAGEN, INC. By:   /S/ ERNESTO BAUTISTA III

Name:   Ernesto Bautista III

Title:   Vice President and Chief Financial Officer

 

Guaranty Agreement

Page 11 of 14



--------------------------------------------------------------------------------

Annex 1 to the Guaranty Agreement

SUPPLEMENT NO.          dated as of                      (the “Supplement”), to
the Guaranty Agreement dated as of April 27, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Guaranty Agreement”), among CARBO
Ceramics Inc. (the “Borrower”), each Material Domestic Subsidiary of Borrower
party thereto (individually, a “Guarantor” and collectively, the “Guarantors”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”) for the benefit of the Administrative Agent and the
Lenders (as defined below, together with the Administrative Agent, each a
“Secured Party”)).

A. Reference is made to the Credit Agreement dated as of January 29, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent, as issuing lender (the “Issuing Lender”) and as swing line
lender.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty Agreement and the Credit
Agreement.

C. The Guarantors have entered into the Guaranty Agreement in order to induce
the Lenders to make Advances and the Issuing Lender to issue Letters of Credit.
Section 16 of the Guaranty Agreement provides that additional Subsidiaries of
the Borrower may become Guarantors under the Guaranty Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Material Domestic Subsidiary of the Borrower (the “New Guarantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Guarantor under the Guaranty Agreement in order to induce the Lenders
to make additional Advances and the Issuing Lender to issue additional Letters
of Credit and as consideration for Advances previously made and Letters of
Credit previously issued.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 16 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct in all material respects on
and as of the date hereof. Each reference to a “Guarantor” in the Guaranty
Agreement shall be deemed to include the New Guarantor. The Guaranty Agreement
is hereby incorporated herein by reference.

SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it by all requisite corporate limited liability
company or partnership action and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

Guaranty Agreement

Page 12 of 14



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Administrative Agent.
Delivery of an executed signature page to this Supplement by fax transmission
shall be as effective as delivery of a manually executed counterpart of this
Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guaranty Agreement shall
remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS. The New Guarantor hereby
irrevocably submits to the jurisdiction of any Texas state or federal court
sitting in Houston, Texas in any action or proceeding arising out of or relating
to this Supplement or the Guaranty and the other Credit Documents, and the New
Guarantor hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such court. The New Guarantor hereby
irrevocably waives, to the fullest extent it may effectively do so, any right it
may have to the defense of an inconvenient forum to the maintenance of such
action or proceeding. The New Guarantor hereby agrees that service of copies of
the summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to such Guarantor at its address set forth on the signature page hereof. The New
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Section shall affect the
rights of any Secured Party to serve legal process in any other manner permitted
by the law or affect the right of any Secured Party to bring any action or
proceeding against the New Guarantor or its Property in the courts of any other
jurisdiction.

SECTION 6. THE NEW GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR
IN CONNECTION WITH, EACH CREDIT DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT, ANY OTHER SECURED PARTY OR ANY OBLIGOR IN CONNECTION THEREWITH. THE NEW
GUARANTOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER CREDIT
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT, EACH LENDER AND ISSUING LENDER ENTERING
INTO THE CREDIT DOCUMENTS.

 

Guaranty Agreement

Page 13 of 14



--------------------------------------------------------------------------------

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 10 of the Guaranty Agreement.

THIS SUPPLEMENT, THE GUARANTY AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS
DEFINED IN THE CREDIT AGREEMENT REFERRED TO IN THIS SUPPLEMENT, REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.

 

[Name of New Guarantor] By:    

Name:    

Title:    

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:    

Name:    

Title:    

 

Guaranty Agreement

Page 14 of 14